Per Curiam.

Absent proof that the defendant desk clerk was aware that the premises were to be used for purposes of prostitution, which proof was not herein adduced, the mere knowing rental of a room to parties known not to be married to each other does not constitute a violation of the Penal Law.
Accordingly, as recognized by the respondent, reversal is required.
The judgment of conviction should be reversed on the law and the facts, complaint dismissed, and fine remitted.
Concur — Lupiano, J. P., Fine and Frank, JJ.
Judgment of conviction reversed, etc.